435 F.2d 708
Stephen Luther EVANS, Appellant,v.UNITED STATES of America.
No. 18478.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Oct. 5, 1970.Decided Dec. 14, 1970.

Stephen L. Evans, pro se.
Louis C. Bechtle, U.S. Atty., Philadelphia, Pa.  (Richard R. Galli, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge, and STALEY and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal has been taken from a district court's dismissal without hearing of a federal prisoner's motion under 28 U.S.C. 2255, collaterally attacking his conviction of robbery.


2
In an attempt to show racial discrimination in jury selection the movant, a Negro, has asserted that only one member of his race was among the 12 petit jurors and 2 alternates who tried him and that there were only 2 Negroes among the group of prospective jurors from which the trial jury was selected.  We agree with the district court that the allegations and proffered showing on the issue of racial discrimination in jury selection are inadequate.


3
The appellant also says that the district court committed reversible error in refusing to treat a letter received from him while this proceeding was pending as an enlarging amendment of his motion.  However, that letter merely asked the court to reconsider its denial of an earlier petition.  Neither the substance nor the form of the communication was such as to oblige the court to review its earlier decision in this proceeding.


4
The judgment will be affirmed.